DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “reception unit” in claim 1 and “recognition unit” in claims 4 and 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 
Regarding the “reception unit”, applicant has not disclosed a specific structure for the reception unit.  The reception unit is disclosed throughout the specification in paragraphs 0122, 0162, 0239, 0294, 0298, 0372, 0425, 0651, 0660, 0797, and 0801.  (These paragraph numbers are taken from the US PGPub 2020/0099447 for easier reference to particular paragraphs.) However, these paragraphs do not disclose any particular structure for the reception unit.  Furthermore, the word “reception” does not imply any specific structure for the unit.  Paragraph 0764 states that each functional block of each embodiment may be an integrated circuit, but it is unclear if the “reception unit” is the functional block or part of the functional block itself.
As for the “recognition unit”, applicant has not disclosed a specific structure for the recognition unit.  The recognition unit is disclosed through the specification in paragraphs 0717, 0719, 0726, 0727, and 0801.  (These paragraph numbers are taken from the US PGPub 2020/0099447 for easier reference to particular paragraphs.) However, these paragraphs do not disclose any particular structure for the recognition unit.  Furthermore, the word “recognition” does not imply any specific structure for the unit.  Paragraph 0764 states that each functional block of each embodiment may be an integrated circuit, but it is unclear if the “recognition unit” is the functional block or part of the functional block itself.
Therefore, claims 1-5 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nava et al. (Japanese Publ. No. 2014-225781 A).
Regarding claim 1, Nava discloses a device for visible light communication.  More specifically and as it relates to the applicant’s claims, Nava discloses a reception device (receiving apparatus, 10; see paragraph 0013 of the applicant provided translation), comprising: an image sensor (11) that captures an image (see paragraph 0016 of the applicant provided translation); and 5a reception unit (image processing part, 12, and decoding part, 13) configured to sample a plurality of pixels included in each of N regions included in an imaging surface of the image sensor to receive, in parallel, N optical signals that are mutually different and transmitted from a plurality of light sources (L1, L2, …Lm; see paragraph 0015), where N is an integer greater than or equal to two (see paragraphs 0017-0018 where the image processing part receives the photographed image and classifies each pixel into M clusters representative of M visible light sources (see paragraph 0015); thus, the sample pixels are received in parallel and are mutually different and transmitted from a plurality of light sources).
Claim 6 is a method claim with nearly identical wording to claim 1.  Please see the discussion of claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nava et al. (Japanese Publ. No. 2014-225781 A) in view of Haruyama (U.S. Publ. No. 2001/0040713)
Regarding claim 2, as mentioned above in the discussion of claim 1, Nava discloses all of the limitations of the parent claim.  Nava, however, fails to specifically disclose at least one lens; and a lens controller that controls the at least one lens, wherein the lens controller controls the at least one lens to project light 15from each of the plurality of light sources onto the image sensor via the at least one lens.  Haruyama, on the other hand, discloses that it is well known in the art to include a lens and lens controller to control light impinging on the image sensor.  More specifically, Haruyama discloses a lens (32A, see paragraph 0082); and a lens controller (data selection circuit, 35A) that controls the lens (32A; see paragraph 0082), wherein the lens controller controls the lens to project light from the light sources onto the image sensor via the lens.  See paragraph 0082 where a CTL is output from the data selection circuit to control the lens 32A.  Haruyama discloses that this feature allows for a lens to be able to condense incoming light on the image sensor so that it is properly focused.  See paragraph 0082.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nava to include a lens and lens controller as claimed in order to properly focus the incoming light on the image sensor.
As for claim 3, Haruyama discloses that the lens adjusts the focus.  See paragraph 0082.  Therefore, it inherently controls a focal length of the lens.
Claim 6 is a method claim with nearly identical wording to claim 2.  Please see the discussion of claim 2 above. 
Claim 7 is a method claim with nearly identical wording to claim 3.  Please see the discussion of claim 3 above. 

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 9, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that each of the optical signals respectively transmitted from the plurality of light sources includes signal count information related to a total number of the optical signals transmitted from the plurality of light sources, 165the reception device further comprises a recognition unit configured to recognize a reception state of the N optical signals, the recognition unit is configured to recognize the reception state based on (i) a value of N denoting a total number of the optical signals received by the 5reception unit and (ii) the signal count information included in each of the optical signals received by the reception unit, and the lens controller controls the focal length of the at least one lens based on the reception state recognized by the recognition unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        April 2, 2021